EXPLORATION & MINING CORP CODE OF BUSINESS CONDUCT AND ETHICS Introduction Crosshair Exploration & Mining Corp. (the “Company”) requires high standards of professional and ethical conduct from its directors, officers and employees (collectively “Company Personnel”). Our reputation with our shareholders, business partners, prospective investors and other stakeholders for honesty and integrity is key to the success of our business. Company Personnel will not be permitted to achieve results through violations of laws or regulations, or through unscrupulous dealings. This Code of Business Conduct and Ethics (the “Code”) was adopted by the Board of Directors and sets forth the basic principles to guide all Company Personnel.We intend that the Company’s business practices will be compatible with the economic and social priorities of each location in which we operate. Although customs vary by country and standards of ethics may vary in different business environments, honesty and integrity must always characterize our business activity. If a law conflicts with a policy in this Code, you must comply with the law; however, if a local custom or policy conflicts with this Code, you must comply with the Code. If you have any questions about how to handle these situations, you should consult with your supervisor to resolve any conflicts. This Code reflects our commitment to a culture of honesty, integrity, respect and accountability and outlines the basic principles and policies with which all Company Personnel are expected to comply. Please read this Code carefully. In addition to following this Code in all aspects of your business activities, you are expected to seek guidance in any case where there is a question about compliance with both the letter and the spirit of our policies and applicable laws. This Code covers a wide range of business practices and procedures. It does not cover every issue that may arise, but it sets out basic principles to guide all Company Personnel of the Company. This Code does not supersede the specific policies and procedures that are covered in the Company’s operating manuals or in separate specific policy statements. Your cooperation is necessary to the continued success of our business and the cultivation and maintenance of our reputation as a good corporate citizen. Enforcement of this Code Those who violate the standards set forth in this Code will be subject to disciplinary action up to and including dismissal. If you are in a situation that you believe may violate or lead to a violation of this Code, follow the guidelines described under the heading "Compliance Procedures"set out below. Your cooperation is necessary to the continued success of our business and the cultivation and maintenance of our reputation as a good corporate citizen. -1- Compliance with Laws, Rules and Regulations Compliance with the letter and spirit of all laws, rules and regulations applicable to our business is critical to our reputation and continued success. All Company Personnel must respect and obey the laws of the cities, provinces, states and countries in which we operate and the rules and regulations of any stock exchanges upon which the Company’s securities are traded, and avoid even the appearance of impropriety. Not all Company Personnel are expected to know the details of these laws, but it is important to know enough to determine when to seek advice from supervisors, managers or other appropriate personnel. The Company may hold information and training sessions to promote compliance with laws, rules and regulations, including insider trading laws. Conflicts of Interest A conflict of interest occurs when an individual’s private interest interferes, or appears to interfere, in any way with the interests of the Company. A conflict situation can arise when an officer, director or employee takes actions or has interests that may make it difficult to perform his or her work for the Company objectively and effectively. Conflicts of interest also arise when an officer, director, employee, or a member of his or her family, receives improper personal benefits as a result of his or her position in the Company. Loans to, or guarantees of obligations of, such persons are likely to pose conflicts of interest, as are transactions of any kind between the Company and any other organization in which you or any member of your family have an interest. Activities that could give rise to conflicts of interest are prohibited unless specifically approved by the Board of Directors or the Audit Committee. It is not always easy to determine whether a conflict of interest exists, so any potential conflicts of interests should be reported immediately to your supervisor or the Company’s Corporate Secretary. Public Disclosure Reports and documents that the Company files with any Canadian securities commission, the U.S. Securities and Exchange Commission or other regulatory authority, or releases to the public shall contain full, fair, accurate, timely and understandable information.The chief executive officer and chief financial officer shall review and approve all public disclosures including but not limited to the annual reports, certify and file them with the appropriate regulatory authorities. Corporate Opportunities Company Personnel are prohibited from taking for themselves personally opportunities that arise through the use of corporate property, information or position and from using corporate property, information or position for personal gain.
